Title: From George Washington to John Washington, 6 March 1775
From: Washington, George
To: Washington, John



Dr Sir,
Mount Vernon Mar. 6th 1775.

Mr Fitzhugh deliverd me your favr of the 13th Ulto on Tuesday last—but as I receivd it on the Road, I could not answer it by him & wish it was in my power to do it satisfactorily now—So far am I from having £200 to lend, that, involvd as I am with one expence and another, particularly in a very heavy charge of seating my Lands over the Alligany Mountains in order to comply with the conditions of the Grant, I would gladly borrow that Sum myself for a few Months; so exceeding difficult do I find it, under the present scarcity of Cash to collect enough to answer this emergency, & at the sametime comply with my other engagements—This information you may rely on as a fact from Dr Sir Yr Most Obedt Servt

Go: Washington

